                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA

                                              SPECIAL ADMISSION
                                           ATTORNEY CERTIFICATION
This attorney certification form and the information contained herein neither replaces nor supplements the filing and service of
pleadings, motions, or other papers as required by law, rule, or court order. This form is required for use by the Clerk of Court in
furtherance of the Guidelines and Plan Administration of Non-Appropriated Funds as adopted by this Court and this form will not
be handled as a pleading, motion, or other paper filed in a case before the Court.


FOODONICS INTERNATIONAL, INC.

a Florida corporation
Plaintiff(s)/Petitioner(s),

v.                                                                                 CASE NO.      '    7-cv-1054-J-32JRK
DINA KLEMPF SROCHI et al.


Defendant(s)/Respondent(s)




     Mark A. Cunningham                                         (pro hac vice counsel), hereby submit this attorney certification form
                               Non-party Cal-Maine Foods and Dolph Baker ("Cal-Maine")                          (p arty represented).
to the court       behalf of


ATTORNEY INFORMATION

Firm Name:
                  Jones Walker

Address:
           201 St. Charles Avenue, Suite 5100

        New Orleans                                                 State:
                                                                             Louisiana               Zip : 70170-5100
City:

Firm/Business Phone:
                          504       582       8536                  A Iternate Phone: 504            582   _ 8129
                          504       582       8583
Firm/Business Fax:

E-mail Address:     mcunningham@joneswalkercorn

ATTORNEY CERTIFICATION

I certify that:

I.         To my knowledge there are NO disciplinary or suspension proceedings pending against me in any Court of the United
           States or of any State, Territory, or Possession of the United States. NOTE: If proceedings ARE pending at this time,
           please explain at the bottom or back of this form.
2.         I am not a resident of the State of Florida.
3.         I do not make frequent or regular appearances in separate cases to such a degree as to constitute the maintenance of a
           regular practice of law in the State of Florida.
4.         Within the twelve (12) month period preceding the date of this attorney certification, I have read the most current
           version of the Local Rules of the United States District Court for the Middle District of Florida.

I declare under penalty of perjury that the foregoing is true and correct.

    Akt,,Aikk
Signature                                                                         Date

Revised 01/01/15                                                                                               Page 1 of 2
CASE MANAGEMENT / ELECTRONIC CASE FILING (CM/ECF)

To obtain a login and password necessary to participate in the Middle District of Florida's Case Management /
Electronic Case Filing (CM/ECF) system, please check our web page at wwvv.flmd.useourts.gov.



ATTORNEY SPECIAL ADMISSION FEE

Attorneys specially admitted to practice in the Middle District of Florida under the conditions prescribed in Rule 2.02
of the Local Rules of the United States District Court for the Middle District of Florida, or Rule 2090-1(c)(1) of the Local
Bankruptcy Rules for the Middle District of Florida, are required to pay to the Clerk a fee of $150.00 per case. The
special admission fee is due with this attorney certification. Payment should be in U.S. currency and checks must be
drawn on a U.S. bank. Please make checks payable to "Clerk, U.S. District Court."

Providing the Court with an attorney certification form and the $150.00 Special Admission Fee, DOES NOT satisfy the
requirements of Rule 2.02, Local Rules for the Middle District of Florida.




Revised 01/01/15                                                                                        Page 2 of 2
